Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Claims 1, 5, 6, 12 and 15-26 are pending.
Claims 2-4, 7-11, 13, 14 and 27-31 are cancelled.
Claims 1, 5, 6, 15, 23 and 24 are currently amended.
Claims 20-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 5, 6, 12 and 15-19 as filed on March 28, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 12 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (US 2006/0020026, published January 26, 2006, IDS reference filed November 12, 2020) in view of Weibel-Furer et al. (WO 2009/062993, published May 22, 2009, IDS reference filed November 12, 2020) and Pennell et al. (WO 2007/088343, published August 9, 2007, IDS reference filed November 12, 2020).
	Kwok teach a novel form of ferric organic compounds, including a form of ferric citrate, which can be delivered effectively by oral route with better delivery to treat patients suffering from hyperphosphatemia, metabolic acidosis and other disorders responsive to ferric organic compound therapy (abstract; paragraph [0010]).  The ferric citrate is soluble over a wider range of pH and has a large active surface area; the BET surface area exceeds 16 m2/g (abstract; paragraph [0044]; claim 85).  The unique significantly large active surface area is believed to cause the increased solubility (paragraph [0060]; also [0071], [0073]-[0074] and Table 4).  Figure 2 illustrates a dissolution profile of the novel form of ferric citrate; about 50% of the ferric citrate dissolves in the first 5 minutes and about 80% is dissolved after about 50 minutes, as required by instant claim 16.  Compositions for oral administration include granules and tablets formulated with conventional excipients such as starch and magnesium stearate (paragraphs [0050], [0054] and [0064]; claims 91-92).  
	Kwok do not teach granule particles comprising about 70 to 92 wt% ferric citrate and about 4.5 to 30 wt% a binder that is pregelatinized starch as required by claim 1.
	Kwok do not teach  about 80 to 92 wt% as required by claim 5, or  about 90 to 92 wt% as required by claim 6.
	Kwok do not teach a lubricant from the groups of claims 12 and 15.
Kwok do not teach approximately 1000 mg ferric citrate as required by claim 17, or approximately 667 mg as required by claim 18, or approximately 500 mg as required by claim 19.
These deficiencies are made up for in the teachings of Weibel-Furer and Pennell.
	Weibel-Furer teach an oral delivery system for iron(III) oxy-hydroxide (Fe2O3 x H2O)) in high loading for use in the treatment of hyperphosphatemia (abstract; page 7, lines 11-22; page 21, lines 1-6).  Oral dosage forms such as tablets are the preferred form of delivery for a wide range of drugs due the high level of patient acceptability and compliance as well as advantageous manufacturing characteristics (paragraph bridging pages 3 and 4).  The dosages achieve both high loadings and suitable disintegration characteristics while maintaining minimal size (page 4, lines 25-29).  High loading, in preferred embodiments, indicates more than 50 to 90 wt% iron oxy-hydroxide (page 9, lines 10-20), as required by instant claims 5 and 6.  It is desirable to administer high dosages in order to achieve maximum efficacy while maintaining patient compliance (page 2, lines 4-9).  The iron oxy-hydroxide may be present in an amount of greater than 300 mg per dosage form, preferably 300 to 2000 mg (page 9, lines 21-28), as required by instant claims 17-19.  The tablet comprises one or more carbohydrates and/or humic acid to act as binder and/or filler and/or disintegrant (paragraph bridging pages 5 and 6).  Preferred products include native and pregelatinized starch since it allows for compression of a suitable tablet either directly or with a very small amount of further excipients (paragraph bridging pages 8 and 9).  The amount of the starch may be 1 to 50 wt%, preferably 5 to 30 wt% (page 9, lines 5-6).  The tablet may comprise a lubricant to facilitate tablet manufacture by achieving suitable flowability and compressibility such as for example calcium stearate and magnesium stearate and sodium stearyl fumarate in an amount from 0.01 to 10 wt% (page 14, lines 9-26), as required by instant claims 12 and 15.   In the processing of the tablet, the use of water as a solvent for wet granulation results in the release of iron from the product; wet processing techniques must be avoided (paragraph bridging pages 17 and 18).
	Pennell teach a granular material comprising at least 50 wt%, at least 75 wt% of a compound capable of binding phosphate, from 3 to 12 wt% non-chemically bound water, and no greater than 47 wt% of an excipient (title; abstract; page 1, lines 5-8; page 2, lines 10-19; page 16, lines 1-13; page 19, line 16 through page 20, line 11; Examples and Table 1; claims), as required by instant claims 5 and 6.  The granular material may be compacted into a tablet (page 3, lines 5-7; claim 10).  The excipient includes structurants or adhesives, disintegrants or swelling agents; a preferred excipient is pregelatinized starch in amounts from 5 to 20 wt% which improves the durability and cohesion of the tablets without impeding the disintegration or phosphate binding of the tablets in use (page 17, lines 20-21; page 18, lines 18-27; claim 5).  Prior to tableting the granules are blended with a lubricant such as calcium or magnesium stearate and sodium stearyl fumarate; the lubricant is added at a level of from 0.1 to 0.4 wt% by weight of the granules (page 20, lines 15-31), as required by instant claims 12 and 15.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tablets of Kwok comprising a novel form of a ferric organic compound inclusive of ferric citrate with excipients inclusive of pregelatinized starch as taught by Weibel-Furer because the pregelatinized starch allows for compression of a suitable tablet with a very small about of further excipients, allowing for high drug loading.  It would have been obvious to one of ordinary skill in the art at the time the invention as made to granulate the ferric organic compound / ferric citrate with the pregelatinized starch as taught by Pennell because such granules improve the durability and cohesion of tablets without impeding the disintegration or phosphate binding of the tablets in use.  There would be a reasonable expectation of success because Kwok teach the tablets may be formulated as granules and tablets with conventional excipients such as starch.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tablets of Kwok in view of Weibel-Furer and Pennell to comprise the ferric organic compound / ferric citrate in amounts of 50 to 90 wt% as taught by Weibel-Furer or/and to modify the granules of the tablets of Kwok in view of Weibel-Furer and Pennell to comprise the ferric organic compound / ferric citrate in amounts in excess of 50 wt%, in excess of 75 wt% as taught by Pennell in order to form a compacted tablet of granular material with high drug / phosphate binder loading.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of pregelatinized starch in the tablets of Kwok in view of Weibel-Furer and Pennell within 1 to 50 wt% as taught by Weibel-Furer or/and to modify the amount of pregelatinized starch in the granules of the tablets of Kwok in view of Weibel-Furer and Pennell within 5 to 20 wt% as taught by Pennell because these amounts are taught as suitable for obtaining granules having the desired cohesion of the resultant compressed tablets.
Regarding claims 12 and 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tablets of Kwok in view of Weibel-Furer and Pennell to further comprise 0.01 to 10 wt% of a lubricant such as calcium stearate, magnesium stearate or/and sodium stearyl fumarate as taught by Weibel-Furer in order to facilitate tablet manufacturing by achieving suitable flowability and compressibility.  There would be a reasonable expectation of success because Kwok teach the tablets may be formulated with conventional excipients and because Pennell teach such lubricants should be combined with the granules prior to tableting.  
Regarding claims 17-19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of the ferric organic compound / ferric citrate phosphate binder in the tablets of Kwok in view of Weibel-Furer and Pennell to comprise 300 to 2000 mg as taught by Weibel-Furer because this amount of phosphate binder is suitable for formulating within high load tablets.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s substantially re-hashed allegations that the Office failed to establish prima facie obviousness, that the Office has relied upon conclusory statements, that the Office has failed to accord any weight regarding knowledge in the art, and that the rejection is hindsight remain unpersuasive reasons of record. 
	With regard to item 1 at page 6, while drug formulation may be challenging as alleged by Applicant, ferric citrate and formulations thereof are old as evidenced at least by Kwok, by Hsu (US 5,753,706, IDS reference filed November 12, 2020), and by Xu (CN 1446790, IDS reference filed November 12, 2020, see also additional translation appended herewith).  There is no evidence of record suggesting formulation of ferric citrate is beyond the capabilities of one of ordinary skill and Applicant’s appended evidence (Exhibits A-D, each of which were previously made of record in the response of June 16, 2021) does not evidence the contrary.  Furthermore, Kwok expressly teach co-formulation of ferric citrate with starch (e.g., paragraph [0054]) as does Xu (e.g., Example 7) and as such there no reason to conclude ferric citrate is incompatible with starch or with any other conventional pharmaceutical excipient.  Fukushima et al. (US 2012/0121703, IDS reference filed November 12, 2020) further evidence the state of the art with regard to ferric citrate – excipient compatibility.  
	With regard to item 2 at page 7, Applicant’s allegation that the teachings of Weibel-Furer and of Pennell are not relevant to Kwok remains unpersuasive because each of Kwok, Weibel-Furer and Pennell are drawn to dosages for treating disorders including hyperphosphatemia (e.g., Kwok, abstract, paragraph [0004]; Weibel-Furer, page 21, lines 1-11; Pennell, page 1, lines 12-14).  That the phosphate absorbing actives taught by Weibel-Furer and by Pennell differ from the phosphate absorbing active ferric citrate as taught by Kwok is acknowledged.  However, each of Weibel-Furer and Pennell disclose the benefits of co-formulation of phosphate absorbing actives with starch (e.g., Weibel-Furer, page 8, line 24 through page 9, line 6; Pennell, page 18, line 18-26), and in particular with pregelatinized starch, because pregelatinized starch advantageously allows for the manufacture of high load tablets or/and granules.  This is important because Kwok disclose a dosage of ferric citrate of 3 to 6 grams per day (e.g., paragraphs [0015]-[0016]).  Taking Hsu as a standard, the unit dosage of ferric citrate is about 500 to 1000 mg (e.g., claims).  It is generally considered convenient to formulate phosphate absorbers in high dosages and as tablets to maintain good patient compliance (e.g., Weibel-Furer, page 2, lines 4-9, paragraph bridging pages 3-4;  Pennell, page 2, lines 1-18).  As such, the teachings of Weibel-Furer and of Pennell are highly relevant to the disclosure of Kwok because one skilled in the art would be motivated to minimize pill burden and maximize patient compliance and such can be achieved with high load tablets or/and granules by virtue of the known, art-recognized advantages of starch as an excipient.  Furthermore, each of Weibel-Furer and Pennell disclose dosages which are designed to release the active in the stomach (e.g., Weibel-Furer, page 15, lines 25-28; Pennell, page 2, lines 10-19).  Release of the active in the stomach is highly relevant to the disclosure of Kwok because Kwok expressly teach the stomach is the “site of action” of the ferric compounds (paragraph [0006]).  Therefore, the totality of evidence of record weighs heavily toward the prima facie obviousness of the claimed granules in view of the combined teachings of the Kwok, Weibel-Furer and Pennell.
With regard to item 3 at pages 7-8, Applicant’s apparent allegation that the proposed modification would change the principle of operation of Weibel-Furer is acknowledged but not found persuasive because Weibel-Furer is not “the prior art invention being modified”.  See MPEP 2143.01 VI.  Further, ferric citrate per se is a treatment for hyperphosphatemia as evidenced by Kwok – which is the prior art invention being modified or the primary reference as discussed in MPEP 2143.01 VI – and is a treatment for anemia and iron deficiency as evidenced by Hsu (e.g., column 2, “Summary of the invention”).  In sum, the rejection over Kwok complies with the MPEP.  
With regard to item 4 at pages 8-9, Applicant’s apparent allegation that there is no reason to make “selections” is not found persuasive because both Weibel-Furer and Pennell emphasize the benefits of pregelatinized starch in the formulation of high load tablets or/and granules and because it is not seen where any ingredient is excluded by the instant claims.  To the contrary, the instant claims are broad and utilize the open transitional phrase “comprising” which invites the presence of additional, unrecited elements.  See MPEP 2111.03.  In summary, the combined teachings of the prior art render obvious that which is claimed and the rejection over Kwok is properly maintained.
	With regard to Applicant’s allegations of unexpected results at page 10, Applicant’s citation to the prescribing information for Auryxia® (Exhibit D) as a treatment for hyperphosphatemia and for iron deficiency is unpersuasive because Hsu evidence ferric citrate per se possesses this property.  Furthermore, Auryxia® appears to contain 1 g ferric citrate which is a dosage embraced by Hsu (e.g., claims).  As such, Applicant’s alleged beneficial effects could presumably have been predicted in 1998. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Politi et al. (WO 2009/135948 A2) teach a tablet comprising 50 to 90 wt% of a first active and 10 to 50 wt% of one or more excipients including at least a binder and teach granules comprising 50 to 90 wt% of a first active and 10 to 50 wt% of one or more excipients including at least a binder; binders include starch (title; abstract; page 8, lines 11-22, 26-34; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633